80 S.E.2d 917 (1954)
240 N.C. 117
STATE
v.
TAYLOR.
No. 365.
Supreme Court of North Carolina.
April 7, 1954.
Harry McMullan, Atty. Gen., Claude L. Love, Asst. Atty. Gen., for the State.
LaRoque, Allen & Parrott, Kinston, for defendant-appellant.
PER CURIAM.
The defendant assigns as error certain portions of the charge. However, no exceptions were taken to such portions of the charge upon which an assignment of error may rest.
It is the general rule that assignments of error not supported by exceptions duly and timely noted, will not be considered upon appeal. State v. Oliver, 213 N.C. 386, 196 S.E. 325; In re Will of Beard, 202 N.C. 661, 163 S.E. 748; Dixon v. Osborne, 201 N.C. 489, 160 S.E. 579. For exceptions to this rule see State v. Dockery, 238 N.C. 222, 77 S.E.2d 664 and State v. Parnell, 214 N.C. 467, 199 S.E. 601.
The instant case, however, does not fall within an exception to the general rule. Even so, the charge, when considered contextually, as it must be, was in substantial compliance with our decisions in State v. Carroll, 226 N.C. 237, 37 S.E.2d 688; State v. Bowen, 226 N.C. 601, 39 S.E.2d 740 and State v. Lee, 237 N.C. 263, 74 S.E.2d 654.
No error.